TIEXEATTORNEY           GENERAL
                       OPTEXAS




                                         April 28, 1939

Honorable Geo. R. Sheppard
Comptroller-of Public Accounts
Austin, Texas
Dear Sir:                OplnlotiI?o. O-651
                         Re: Wh6theYtti6 Ci-Unlnal~Dl~trict
                                                 __.-. ~__.




      ~'We-&r6-~in
                 ~receipt of 'gotir‘.letteti
                                         bi'April~~l8~;~
                                                       x939;
i~hietibiii
        jrClifreqti&st
                    our oIjixil6n&s~~to~j~hi%hM~,tii?~~hti~m'iiiaI~~&ls
                                                  -. .,_
                                                       _-
tP7Ict‘titttjrtieg
               6f-.Gr@g-.Couiitjr
                                ls~entltl6& to--receivean iiriz-'
ii~al.~cod~itFtut~onal-'s~larg
                            oft-$500~.00
                                       fPotithe,Sttite6f T%%as,
aaaltiohiil-to'thesalary provided iv Article 3912e, Revised
Civil Statutes.
        The-Leglslattie of T&as';'~in.1931,by Hou~6~'B'lT1'49~,
Ch&pt&r~23,~Acts~~Flrst~Calle&Ses$Zon,42nd ~LeZjii%l&tur6,-created
t&._.124th~~Jtidicltil
                   DIktrFct-fbP Gregg CNnty; '&a. lfii"BEe--
scriblfig'th6t'organii&tlon        "-tii%atea~~th0
                           ttietiebf             bfflze Of'CiYm-
itial~Dlst~~~tAttorney. The ktirt 'ka&.cr6&t& fbr ti'pez+lod-
of-four year$,and iioialahave‘e%plri%IOI--Aiigiist
                                                 ~12, 1933. By
House Bill 226~,/Chapt-e??
                         4; Acts 44tti~L6giBlEku%, 1935;the
Leglsli.itureniad~3pe~manent-'the~Dist~lot:~C~urt
                                                Pdr~th6.~12~th
Juaiblal District, and in addltlon~i?tietited~tin
                                                &tld:aitiOnhl
Dl~t~f&t~YCourtof ~Gregg CMfitg, ~kndwlii@ ,~h~~Sp~~d~l-Di~-ttriCt
                                                         ..,
                                                           -.
Cbbrt.for Giiegg'County,.Texas,'toekpire~.f-our y&irs'Vfromth%"-'
effective date of th@ Act, Janutirg-25;1935: ~The~L&glX&tiire
bj Hou'se-BilI.82,Chapter 34,~~Acts,Fijrty-f;l~th'Leg~:slat~re,--
2fia‘CglledSession, 1937,'.extendedthKexprr&tSbti date of-t%-
SpticialCourt to-'January25, 1943:'~~Bbthof these Gregg County
District Courts are in continuous session.
          Section 20, of Chapter 4, Acts 44th LegisL@ure,   pro-
vided :
Hon. Geo. H. Sheppard, April 28, 1939, page 2          o-651


   salary of Five Hundred Dollars per annum allowed to
   District Attorneys, to be paid by the State of Texas in
   the manner provided by law for paying the salary of
   District Attorneys, be pald'the same fees which are now
   allowed and paid to County and District Attorneys In
   counties where less than three thousand votes were ca'st
   at the preceding presidential election."
       Section 21 of Article 5 of the Constitution of Texas,
provides as follows:
        "A county attorney, for counties in which there
    is not a residentcriminal district'attorney shall.be
    ijl~cted~~bjr't~e'.pual~-fied
                              voters'of'each-'county,iiho
    shisll'.be'bommissibn~edby'~the
                                  Governor,‘and hbl&'hTs~
    offI.ce'~forthe t'erm'oftwo years;. 'In case of-.vacancy
    the co~lssloners'~court~of‘~the'countyshall have the
    potjer~to'appointa county attorriey~unt'il the‘hextgen-
    eral"eIection.. The'county attorney shall represent
    the-state
    .~~
      _.       ln~all cases In the District and-inferior
    courts in their respective counties; but If any'-county
    shall be incluaed~ln a-dlstrict~in'which.there‘sh~ll-
    be B-~~strlct 'attbmey; the'res'pectliie‘autles ofdis-
    trlct'and county attorneys.shall'
                                   .,. In such EountieKbs
                                    The-Legislatur~ may'.
    Fe&il.atedby~the'Legislature.
    provlde'for'the election of distriCct-attorneysinsuch
    alstrlcts as may be seemed necessary; ana make RrWi-
    sions for the compensation-of alstrict attorn'eys
                                                   .   and
    countyattorneys; provide&, aistrict~at'torneysshall
    recexve an annual--salaryof five hunarea dollars,-'to
    begpala by the~state, and such fees,-~commisslonsand
    perqulsltles as may be provided by law."
       On August 24, 1935, the people of Texas adopted Sectlon
61 Article 16 of the Constitution reading
                                       . as follows:
    _.
       "All district officers in the State of Texas
    and all county officers in counties having a pop;nla-
    tlon 'of20,000 or more, according to the then last
    prec~edingFederal‘Census, shall from the first day 0.f
    January and thereafter and subsequentto the first Reg-
    ular or Special'Session of the Legislature afterthe--
    a&option of‘this Resolution, be compensate&on asalary
    basis." In all counties in the State; the Commissioners
    Court shall-Abeauthorii&to   determine whether precTnct
    ioffIcers-'shall-.be
                      compensatea ona fee basls~~orona
    salary basis;'and-‘in~countleshaving~a populatiotiof
    less than 20,000 accorCTl-ng'to
                                  ~the then last preceding
                               .~_.
                                 ~,~~                   _~,.._
    F-&era1 Census~,the'Cominls~slonersCourt shall~also
    have the authority to determine whether county officers
.   .




        Hon. Geo. R. Sheppard, April 28, 1939, page 3           o-651


            shall be compensated on a fee basis or on a salary
            basis . . . ."
               Article 3912e. Section 15, reads in part as follows:
               "Sec..15. The Commissioners' Court"Sn counties hav-
        ing-.apopulatxon of less than ttientythousand '(20,COO)
        inhabitants, according to.'thelast preceding Federal.
        Censusat the.first regular meeting in January of -each'~
        calendar-'year,may pass an'order proviaing'forcompensa- ~.
        tlon‘of-all county and precinct officers ona salary basis.
        Th~eComitilssloner~sCourt in-each of such'counties ls~.~
        ~~~~by~~-8uthorii'~;--and
                                It-'shall'be'.its'-dutg;
                                                      to fixthe
        salaries of~C~iminal‘DlStribt~~A~to~n~ys.~‘~In~the~~~~eiit
        Sibh Coiitit
                   @sses such~order they shal'l'pay-.to each of
        LBTa~Disfrict'dnd  County officer‘s'
        siifargmu tw-~lve (12T~.MtiaI.~    insmohejian‘annua.l
                                     i~st.~llin-~~ts..of
                                                    ..n6~.
                                                         iefis
        than the~tbtal~s~~.ea~~~-as~cornpens~t~o~‘ljysna officer
        IglhIssaM ~of?Ycial~caijacity  forttie fisbal-~e~~--of'.1935
        aiia'-nat-~~re‘th~.n-the~maxirmxm'allowed
                                               such officer under
        laws existing August 24th, 1935, . . . .
            '~ "(a) The compensation of's Crimlnal~~'DistrSct~Attor-
           nw,~~-or County'Attorney~whd performs thedutIes
                                                       _      of --
                            ".-,.
           District'~Attoi+neys t~ogeth'er~with
                                              the~compensation of,
           hTsY$ssistants;~shall be pala-'out-ofttie~Count.y  OffiE?$sV
           SaI&,,ji'En& 'but.t.ieState"$hal-ipgig~.lieita
                                                       such'-fixd-g&ah--~.
                                                         -.. --
           g&XF atiamount'ijqualto a‘bum'tihichbears thensame prop-or-
           tfon to the'tdtal salkry~of~suc.hCrlminal'DTs:trictAttor-
           ney;-or County~Attorney performing-the-duties-of a
           District Attorney, together Yith~~the‘salarybf‘hls
           hsslstants, as ~a11 felony 'fees-collectedby suchoff~cTa1
           dUr;rrigthenyear of1935 bear to-the total fees collected
           by such official during such year."
              -Article 391263,RevIsedCivil Sta;tutes;alas- enactaiI-for
        thenpurpose of carrying Into effect said Section 61 of the"-
        Constltiitionof Texas. ‘We are'advised that"Gi;eggCounty~has
        a“RopuIat'Lonof less than -2O',COOinhabitants accoraing'to the
        last-Faeral Census. From-'theinformationgiven us; we also
        und'erstand~thatthe crlmfnal'alstrlct~attdrney of-Gregg County
        Is receiving the'full compensation provided in Section 15 of
        said Article 3912e.          -

               From said Article 3912e, Section 15; It appears .thatthe
        coimnisslonbrs~court in each county-'ofless thank20,000 inhab-
        itaiitsis adthoriied to fix the salaries of aIIU'dXstrFctaria
        county officers, and Is required to fix the~'salaryof'the crlti-
        inal district attorney. The amountof~~the salary Is not to be
        less than the total sum earned as compensation by an officer
Honorable Geo. H. Sheppard, April 28, 1939, page 4       o-651


3~nhis offlcial~capacity for the fiscal year of 1935 and not
more than the maxltiumallowed him under laws existing August
24, '1935. The total sum earned by-the criminal district
attorney of Gregg County ln.the-year 1935 included the con-
stitutional salarjiof $5OO.OG, ana he has aIrea8y had~the-‘
benefit of'thatfact in the-fixing of~'hissalary. The statute
fiu?ttier~provldes
                 that the-.compensationof the criminal'dis-
trict attorney shall be paid out of the County Officers'
Salary Fund.
        It is quite clear that it was Intended-'forttie'salapy
of a criminal aTstrIct-attorney of a county having a popula-
tlonof‘less‘than 2O;OGO lnhabi~tants~   to-be~.fi~xed.b~.Sectio;h15
XArficle    3912e. To--allow"  him ah~~addltional-$5Gti.O0 tb'be...
                                                                  '-
~ald,out-of--ttie'~G~h~~al-'Fiina'bf
                                   the State woiilklbe td~give whim
a-$500-.00salary advantage.over a11 other-distrlct~and-.couiity
officers, and it would be ~to alTow t-hefixing~'oftilsUnaximiiii~-
as-being $500';00~more'thanttie"m&?imum-allow&3him uMer.laws
existmng August 24;~~1935~.~“'~Manif~stlJi's~cti
                                              ira~.n'ot“th-~-'purpose
of~the'~Statute.
_._               Fiirthermore,~ that ArtTcle-"provides ttiat-the
comp~~s~tron-6f.the-~rimSiial   ~~Strlctattoriiey~shall Mpald
out-of the'county Oeficers'~Sal~ry~Fund;~"Aotti~~~~is    sald
about paying $500.00
               ,..    of   it out of the State  Treasury.
..._.,                                                   _
       fin splte~of~the factthatthe' Legisiatiire'hasplainIy
provided, or attempted to provlde.;~that~  hllssalary stiall'be
f'ik%iatiiotless than~thetotal'sum earned‘by'him'forthe
fQicbis;I
        year of~l935'~(lnE1udlng%he '$500:00'&ohstiCitibiUil'~
s%ilarg)-aiidnot-more than the-maximum amount'allowti~tiimYinder
l~~.v-~exi~ting"'.A~u~~
                      24,.  1935, 1s.the'crf,i,ifigI'~
                                                   iJfstpfct-'-at'-
                                               _...
                                                  ..~
                                                    .~
                                                     _
f;b~ne;gto~~reO~iv~'anadditIona1-.-$500'.00'~
                                           by reason of-the pro- _
vUSons-in Section-2Yof Ar~t;lcle'5~'6f'ttie"Co~~tituti-on?--We
think not;. The~'~fflcer"~is-redelvLng~-the ~alarij.fFxed~~for-.h~m.
It-~doesnot appear to us-to'.be-'of  great impdrtarice'~heth~r-'a
                                                                _~.
parficular$500'~00 of such salary comes'-from-theState Trea-
sury-or from-themCounty"Officers' Salary P'uhd.  ~-.'~We
                                                       quote?rom
the opinion of.Chief Justice-Phlllips in the case of Bexar
Co. vs. Linden, 220 S.W. 761, as follows:
       "It was within the Legislature's power, insour
    OpQilon, to provide for the"drspositlon of the excess
    fees of'~DlstrIctAttorneys'as Is done by theStatute.
    We do not regardthe disposition-made as in any sense
    a~grantsof pubIlc man-ey,.The statute Is in our view,
    therefore, a valid enactment.
       "This holding Fs base?lupon thenreIatlon whFch'the
    coiintlesof the State bear t&the sovereignty of~the
    State; upon their character as mere political~subdivi;
    slons of the State; created for the convenience of the
.   .




        Hon. Geo. H. Sheppard, April 28, 1939, Pam 5   o-651


            pebple"aridforkthe
                                                             .   .-




Hon. Geo. H. Sheppard, April 28, 1939, page 6        o-651


                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS
                               By s/Gldn R: L&ii3
                                    GleniiR. Lewis
                                    Assistant
GRL:N
APPROVED     ..
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS